Citation Nr: 0415739	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  02-06 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.	Entitlement to service connection for the cause of the 
veteran's death.

2.	Entitlement to educational assistance benefits under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
September 1966.     

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision in which 
the RO denied service connection for the cause of the 
veteran's death, and educational assistance benefits under 
Chapter 35, Title 38, United States Code.  The appellant, the 
veteran's spouse, filed a notice of disagreement (NOD) in 
June 2001, and a statement of the case (SOC) was issued in 
August 2001.  A substantive appeal was received in May 2002.  


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.	The veteran died on January [redacted], 2000.  According to the 
death certificate, the immediate cause of death was acute 
renal failure, with underlying causes of hepatorenal syndrome 
and metastatic adenocarcinoma of unknown primary.  

3.	A January 2000 autopsy report stated that the probable 
cause of death was liver failure secondary to a massive 
tumor; the record includes a consistent September 2000 
opinion from the attending physician listed on the veteran's 
death certificate.  

4.	At the time of the veteran's death, service-connection was 
not in effect for any disabilities, nor were there any claims 
for service-connection pending before VA.       

5.	While the veteran had active service in the Republic of 
Vietnam during the Vietnam era, and is presumed exposed to 
herbicide agents, including Agent Orange, during service, 
liver cancer is not among the disabilities recognized by VA 
as etiologically related to herbicide (Agent Orange) exposure 
in Vietnam.

6.	There is no competent evidence even suggesting that 
veteran's liver cancer was the result of any in-service 
injury or disease, to specifically include any presumed Agent 
Orange exposure.   


CONCLUSIONS OF LAW

1.	The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R.        §§ 3.102, 
3.159, 3.303, 3.309, 3.312 (2003).

2.	As basic eligibility for educational assistance benefits 
under Chapter 35 cannot be established, the appellant's claim 
for those benefits lacks legal merit.  38 U.S.C.A. §§ 1310, 
3501 (West 2002); 38 C.F.R. § 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

As regards the claim of entitlement to educational assistance 
under Chapter 35, the Board notes that the appellant has been 
notified of the reasons for the denial of the claim, and has 
been afforded the opportunity to present evidence and 
argument with respect to the claim.  The Board finds that 
these actions are sufficient to satisfy any duties to notify 
and assist owed the appellant as to that issue.  As will be 
explained below, the appellant's claim lacks legal merit.  As 
the law, and not the facts, is dispositive of the appeal as 
to that issue, the duties to notify and assist imposed by the 
VCAA are not applicable.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).

Considering the record in light of the above criteria in 
connection with the claim for service connection for the 
cause of the veteran's death, the Board finds that all 
notification and development action needed to render a fair 
decision on that claim has been accomplished.

Through the August 2001 SOC, and the RO's letters of June 
2002 and December 2000, the RO notified the appellant and 
her representative of the legal criteria governing the 
claim, the evidence that has been considered in connection 
with the appeal, and the bases for the denial of the claim.  
Thus, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support the claim.  Pursuant to the August 2001 SOC and the 
RO's letters of June 2002 and December 2000, the appellant 
and her representative also have been afforded various 
opportunities to present evidence and argument in support of 
the claims.  The RO in its June 2002 letter, requested that 
the appellant provide authorization to enable it to obtain 
any outstanding private medical records, and information to 
obtain outstanding VA medical records and any other 
pertinent evidence in support of her claims.  The RO also 
informed the appellant that it was in the process of 
obtaining private treatment records from a list of hospitals 
and physicians that she had previously identified as sources 
of relevant evidence.  In its December 2000 letter, the RO 
requested authorization for obtaining pertinent treatment 
records, and informed the appellant of the opportunity to 
submit final hospital reports from Strong Memorial Hospital, 
any autopsy reports, and any other evidence to support her 
contention that the veteran's death was related to service.  
Through the RO's June 2002 and December 2000 letters, the 
Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the 
duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)).

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held 
that proper VCAA notice should notify the claimant of: (1) 
the evidence that is needed to substantiate the claim(s); 
(2) the evidence, if any, to be obtained by the VA; (3) the 
evidence, if any, to be provided by the claimant; and (4) a 
request by the VA that the claimant provide any evidence in 
the claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In that case,
the Court determined that VA had failed to demonstrate that 
a lack of such a pre-
adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A.     § 7261(a)], 
the Court shall take due account of the rule of prejudicial 
error.").

In the case now before the Board, the documents meeting the 
VCAA's notice
requirements were provided both before and after the rating 
action on appeal.
However, the Board finds that any lack of pre-adjudication 
notice in this case
has not, in any manner, prejudiced the appellant.  As 
indicated above, the RO
issued the August 2001 SOC explaining what was needed to 
substantiate the claims, within approximately three months 
of the May 2001 rating decision on appeal; the appellant has 
thereafter been afforded the opportunity to respond.  
Moreover, the RO initially notified the appellant in 
December 2000 letter, pursuant to the VCAA duties to notify 
and assist, of the opportunity to provide authorization for 
obtaining pertinent treatment records, and to submit final 
hospital reports from Strong Memorial Hospital, autopsy 
reports, and any other pertinent evidence.  The appellant 
subsequently provided authorization for obtaining private 
treatment records from a Dr. Polashenski, Dr. Newman, and 
Dr. Laczi, and from the Hazleton-St. Jospeh Medical Center 
in Hazleton, Pennsylvania, and the RO thereafter obtained 
these records.  The RO also specifically notified the 
appellant of the VCAA duties to notify and assist in its 
June 2002 letter, and again requested that the appellant 
provide authorization to enable it to obtain any outstanding 
VA or private treatment records, and any other pertinent 
evidence in support of her claims.  Additionally, the 
appellant has not informed the RO, in response to its June 
2002 and December 2000 letters, of any further medical 
records or other evidence.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Moreover, there is no indication whatsoever that any 
additional action is needed to comply with the duty to 
assist the appellant.  As indicated above, the RO has 
informed the appellant of the opportunity to submit evidence 
from the veteran's private treatment providers during his 
lifetime, and with respect to the veteran's hospitalization.  
The appellant has also been given opportunities to submit 
evidence to support her claim, and has submitted the 
certificate of death, January 2000 private treatment records 
from the Concord Medical Group, a January 2000 autopsy 
report, and a September 2000 letter from a Dr. Newman.  
Significantly, the appellant has not identified any 
additional sources of medical evidence, to include from 
private treatment providers, or otherwise identified any 
outstanding pertinent evidence that has not been obtained.

Under these circumstances, the Board finds that there is no 
prejudice to the appellant in proceeding, at this juncture, 
with a decision on each of the claims on appeal. 

II.	Background

The veteran's death certificate indicates that the immediate 
cause of death in January 2000 was acute renal failure, with 
an onset of 4 days before the veteran's death.  Underlying 
causes (diseases that initiated events of resulting death) 
were listed as hepatorenal syndrome, with an onset of 4 days 
before the veteran's death, and metastatic adenocarcinoma of 
unknown primary, with an onset of 2 months before death.  The 
certificate indicated that the place of death was Strong 
Memorial Hospital in Rochester, New York.   

A January 2000 autopsy report stated that the probable cause 
of death was liver failure secondary to a massive tumor.  The 
report also indicated a diagnosis of the veteran's condition 
as moderately differentiated cholangiocarcinoma, 
intrahepatic.  It was additionally noted that the veteran at 
the time of death had a massive tumor replacement of the 
liver, as well as bilateral pulmonary metastatic tumor 
nodules, metastases to the mesenteric, parapancreatic and 
periaortic nodes, and a submucosal metastasis on the small 
bowel.     

The veteran served on active duty in the Army from December 
1964 to September 1966, to include a period of service in the 
Republic of Vietnam.  The veteran's service medical records 
(SMRs) do not provide any evidence of symptoms of or 
treatment for any condition related to the liver or kidneys.       

Treatment reports from the veteran's hospitalization at the 
Hazleton-St. Joseph Medical Center in November 1999 document 
a pathological diagnosis of metastatic adenocarcinoma 
following a biopsy of the liver.  Ultrasound scans, tests of 
cytospin fluid from the liver, and other procedures indicated 
liver metastases.

A January 2000 treatment record from the Concord Medical 
Group in Springville, New York reflects an assessment of 
metastatic adenocarcinoma in the abdomen of unknown primary, 
and a notation as to metastasis to the liver and biliary 
tract.   

In her September 2000 letter, Dr. Corliss Newman, the 
attending physician listed on the certificate of death, and 
also one of the veteran's treating physicians during his 
lifetime, stated that the veteran was diagnosed in 1999 with 
adenocarcinoma that massively involved his liver.  She 
further stated that at the time of this diagnosis the veteran 
also had some small lung nodules that were concerning for 
metastases, and that a biopsy of one of these nodules in 1999 
showed adenocarcinoma which in her opinion at the time 
suggested that this nodule had originated in the liver.  Dr. 
Newman noted that the diagnosis of the veteran's condition 
was somewhat in question during his lifetime; as a result, he 
was treated as if he had a diagnosis of an adenocarcinoma of 
unknown origin.  However, throughout the course of his 
illness, his disease primarily involved his liver.  She then 
opined that he had a hepatobiliary, or liver cancer, at the 
time of his death, and indicated that this diagnosis was 
based on a review of all pertinent medical records including 
the autopsy report.  She also noted that the autopsy report 
in particular had shown that the veteran had a moderately 
differentiated adenocarcinoma thought to likely be primarily 
a liver tumor, and that the tumor had metastasized to the 
lungs, lymph nodes in the abdomen, and portions of the small 
bowels.   

In a December 2000 statement, the appellant contended that 
the veteran's cancer may have resulted from the veteran's 
exposure to Agent Orange during service.  

In a May 2004 Informal Hearing Presentation (IHP), the 
appellant's representative requested that the Board grant the 
benefits sought by the appellant, on the basis  the veteran's 
in-service exposure to Agent Orange resulted in his liver 
cancer. 

III.	Analysis

A. Service Connection for Cause of Death

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.       38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312 (2003).  The service-connected disability will 
be considered as the principal cause of death when such 
disability, singly or jointly with another condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  It is not sufficient to show that the service-
connected disability casually shared in producing death; 
rather, a causal connection must be shown.  Id.

In this case, the Board notes, initially, that the throughout 
the veteran's lifetime, he did not establish service 
connection for any disability, and that no claim for service 
connection was pending at his death.  Moreover, the appellant 
does not contend, and the record does not reflect, that 
either hepatorenal syndrome or metastatic adenocarcinoma (the 
conditions listed on the veteran's death certificate) was 
manifest during service.  Rather, the appellant contends that 
the veteran's death was directly related to liver cancer 
resulting from in-service Agent Orange exposure.

Pertinent legal authority provides that, if a veteran was 
exposed to a herbicide agent (to include Agent Orange) during 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of  38 C.F.R. § 3.307(d) 
are also satisfied: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  More recently, that 
regulation was amended to add Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes) and 
chronic lymphocytic leukemia (CLL) to the list of diseases 
that are presumed to be associated with Agent Orange 
exposure.  See 66 Fed. Reg. 21366 (May 8, 2001); 68 Fed. Reg. 
59540 (October 16, 2003).  

The Board further notes that there is now a presumption of 
exposure to herbicides for all veterans who served in Vietnam 
during the Vietnam Era.  See Veterans Education and Benefits 
Expansion Act of 2001 Public Law 107-103, 115 Stat. 976 
(2001).  Thus, a presumption of service connection arises for 
a Vietnam era veteran (presumed exposed to Agent Orange) who 
later develops one of the conditions listed above.  

Service connection for disability claimed as due to exposure 
to Agent Orange also may be established by showing that a 
disorder resulting in disability or death is, in fact, 
causally linked to such exposure.  See Brock v. Brown, 10 
Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 
1044 (Fed. Cir. 1994), citing              38 U.S.C.A. §§ 
1113(b) and 1116, and 38 C.F.R. § 3.303. 

After careful review of the evidence in light of the above-
referenced criteria, the Board finds that the criteria for 
service connection for the cause of the veteran's death have 
not been met.  

As indicated above, the veteran's death certificate listed 
the immediate cause of death as acute renal failure, with 
underlying causes of hepatorenal syndrome and metastatic 
adenocarcinoma of unknown primary.  However, a January 2000 
autopsy report stated that the probable cause of death was 
liver failure secondary to a massive tumor, and the record 
includes a consistent September 2000 opinion from Dr. Newman, 
the attending physician listed on the veteran's death 
certificate, based upon her review of the record.  In various 
statements, both the appellant, and the appellant's 
representative, indicated that the appellant was claiming 
liver cancer, due to Agent Orange exposure, as the cause of 
the veteran's death.

Even assuming, arguendo, that the competent evidence 
persuasively established liver cancer as the cause of the 
veteran's death, the Board notes that liver is not among the 
conditions that may be presumptively service connected, based 
on Agent Orange exposure, under the applicable provisions.  
See 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a) and 
3.309(e).  The Board also emphasizes that the Secretary of VA 
has not only determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted (see 61 Fed. 
Reg. 41442-41449, and 61 Fed. Reg. 57586-57589 (1996) and 
Notice, 59 Fed. Reg. 341-346 (1994)), but has specifically 
included hepatobiliary cancers as among the disabilities for 
which presumptive service connection, due to Orange exposure, 
is not warranted.  See 68 Fed. Reg. 27630-27641 (May 20, 
2003).  Under these circumstances, presumptive service 
connection for liver cancer, due to Agent Orange exposure, is 
not available.  

The Board also finds that there is no competent medical 
evidence of a medical nexus, or relationship, between the 
veteran's metastatic liver cancer diagnosed after service and 
his active military service, to include presumed Agent Orange 
exposure therein.  The medical evidence of record is limited 
to documentation of the diagnosis and treatment of the 
veteran's condition during the months immediately prior to 
his death, and does not concern the matter of whether the 
condition resulting in his death is, in any way, related to 
any incident of service.  

The Board has considered the appellant's assertions in 
adjudicating this claim.  However, as a layperson, without 
the appropriate medical training and expertise, the appellant 
is simply not competent to offer a probative opinion on a 
medical matter, such as whether there is, in fact, a medical 
relationship between liver cancer and Agent Orange exposure, 
as contended.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998); citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

The Board also has considered the benefit-of-the-doubt-
doctrine.  However, as there is no competent and persuasive 
evidence that either supports a find that, or is in relative 
equipoise on the question of whether, the veteran's death was 
the result of any in-service injury or disease, to 
specifically include Agent Orange exposure-the determinative 
question in the claim under consideration-that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

For all the forgoing reasons, the claim for service 
connection for the cause of the veteran's death must be 
denied.




B. Chapter 35 Benefits

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action,  captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. 3.807. 
  
As noted above, the veteran died, after his discharge from 
service, of a nonservice- connected disease (as indicated 
above, service connection has not been established for the 
cause of the veteran's death).  Moreover, service connection 
had not been established for any disability suffered by the 
veteran, and the veteran did not have a total disability that 
was permanent in nature resulting from a service-connected 
disability at the time of his death.  
  
Under these circumstances, the appellant cannot meet the 
basic eligibility requirements for Chapter 35 educational 
assistance benefits, and her claim must, therefore, be denied 
as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal 
terminated because of the absence of legal merit or the lack 
of entitlement under the law). 




ORDER

Service connection for the cause of the veteran's death is 
denied.

Educational assistance benefits, under Chapter 35, Title 38, 
United States Code is denied. 



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



